Citation Nr: 0817132	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-29 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right foot and great toe, to include arthritis of the 
right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1944 until 
November 1944 and from December 1954 until October 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

In September 2005, the veteran appeared before the 
undersigned Veterans Law Judge at a travel board hearing held 
at the RO in St. Petersburg, Florida.  At that time, a motion 
to advance the case on the docket was granted as the veteran 
was over 75 years old.

This matter was previously before the Board in October 2005.  
At that time, a remand was ordered to accomplish additional 
development.  The matter returned to the Board in July 2006, 
at which time the claim was denied.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2007 Order, the Court 
vacated the July 2006 Board decision and remanded the matter 
back to the Board for development consistent with the 
parties' Joint Motion for Remand and to Stay Proceedings 
(Joint Motion).

In March 2008, the veteran, through his accredited 
representative, requested an additional 30 days to submit 
further evidence in support of his claim.  In a communication 
from the Board dated in March 2008, this extension was 
granted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran contends that he injured his right foot when it 
was jumped on during active service, in either 1955 or 1956.  
The Board in October 2005 determined that a medical 
examination was necessary in order to determine the etiology 
of any right foot disorder.  Accordingly, the RO was 
instructed to arrange for a VA examination.  Moreover, the 
examiner was instructed to accept as true the veteran's 
statements of an in-service foot injury, for the purpose of 
rendering an etiologic opinion.  

Pursuant to the Board's remand instructions, the RO scheduled 
the veteran for a VA examination in November 2005.  Following 
that examination, the VA examiner stated that he could not 
relate the veteran's current right foot problems to active 
service without resorting to mere speculation.  In making 
that statement, however, he clearly considered the absence of 
any documented treatment referable to the right foot during 
the veteran's active service.  Again, the Board explicitly 
instructed the examiner to accept the veteran's statements 
regarding a right foot injury in service.

It is noted that remand instructions of the Board are neither 
optional nor discretionary.  Indeed, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, because the November 2005 VA 
examination was not in accordance with the Board's October 
2005 remand instructions, additional development is required 
in order to achieve compliance with that remand.  
Specifically, another medical opinion must be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of 
this REMAND, should be provided to the 
examiner who evaluated the veteran in 
November 2005.  He should be asked to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the veteran's 
current right foot disabilities are 
causally related to active service.  In 
responding to this inquiry, the veteran's 
statements regarding an in-service injury 
to his right foot should be accepted as 
true.  Any opinion should be accompanied 
by a clear rationale consistent with the 
evidence of record.  Moreover, if the 
examiner determines that another 
objective examination is required in 
order to fully respond to this inquiry, 
then one should be arranged and all 
necessary tests should be conducted.  

If the examiner who evaluated the veteran 
in November 2005 is no longer available, 
then another comparably qualified 
examiner may respond in his place.  
Again, another objective examination may 
be arranged if deemed necessary to offer 
the requested opinion.   

The claims file must be reviewed in 
conjunction with any opinions offered and 
with any examinations performed.  All 
examination reports should indicate that 
such review occurred.   


2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



